           Case 9:20-cv-00169-DLC Document 8 Filed 11/25/20 Page 1 of 2



                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                            MISSOULA DIVISION

  MICHAEL SMITH,
                                                  CV 20–169–DLC
                       Plaintiff,

          vs.                                      ORDER

  WRIGHT MEDICAL GROUP, INC.,
  WRIGHT MEDICAL
  TECHNOLOGY, INC. and DOES 1-
  10,

                       Defendants.

         Defendant Wright Medical Technology, Inc. moves for the admission of

David C. Van Dyke to practice before this Court in this case with Kevin Twidwell

of Kaleva Law Offices to act as local counsel. The application appears to be in

order.

         Accordingly, IT IS ORDERED that Defendant’s motion to admit David C.

Van Dyke pro hac vice (Doc. 7) is GRANTED on the condition that Mr. Van Dyke

do his own work. This means that he must: (1) do his own writing; (2) sign his

own pleadings, motions, and briefs; and (3) appear and participate personally.

Counsel shall take steps to register on the Court’s website, www.mtd.uscourts.gov,

or from the Clerk’s Office.
         Case 9:20-cv-00169-DLC Document 8 Filed 11/25/20 Page 2 of 2



      IT IS FURTHER ORDERED that this Order is subject to withdrawal unless

Mr. Van Dyke, within fifteen (15) days of this Order, files a separate pleading

acknowledging his admission under the terms set forth above.

      DATED this 25th of November, 2020.
